Citation Nr: 0616909	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  


WITNESSES AT HEARING ON APPEAL

Appellant and MD


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized service from May 1945 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and December 2003 rating 
decisions of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the September 2002 rating decision, the RO denied service 
connection for cause of the veteran's death.  In the December 
2003 rating decision, the RO denied dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1318.


FINDINGS OF FACT

1.  The veteran died in May 1985.  The death certificate 
shows the cause of death as pulmonary tuberculosis.  

2.  During the veteran's lifetime, he was not service 
connected for any disability.  

3.  A disease or injury of in-service origin is not shown 
either to have caused or contributed to the veteran's demise.

4.  The veteran was not rated as 100 percent disabling for 10 
years prior to his death.




CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2005).

2.  Legal entitlement to dependency and indemnity 
compensation under the provisions of Section 1318, Title 38, 
United States Code, is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

By letters dated in February 2002, July 2003, October 2003, 
VA advised the appellant of the essential elements of the 
VCAA.  VA informed the appellant of the types of evidence 
needed in a claim for service connection for cause of the 
veteran's death and for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318.  It also told her that it would make reasonable 
efforts to help her get the evidence necessary to 
substantiate her claims, but that she must provide enough 
information so that VA could request any relevant records.  
It told her that it was responsible for obtaining any 
evidence held by a government agency.  The appellant was also 
informed that if she had any evidence in her possession 
pertaining to the claims, she should submit it to VA.  These 
letters therefore provided the notice of the four elements 
discussed above.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board has concluded that the 
preponderance of the evidence is against these claims, and 
thus any questions as to the appropriate effective date to be 
assigned have therefore been rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained the record identified 
by the appellant.  As in this case, where there is no showing 
of an injury or illness in service or a link between the 
veteran's cause of death and his active service, a VA medical 
opinion is not necessary.  38 U.S.C.A. § 5103A(d)(2) (West 
2002); see Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(VA was not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Service Connection for Cause of Death

The appellant is claiming service connection for veteran's 
cause of death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the 
principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death must be causally 
connected to death and must have substantially or materially 
contributed to death; combined to cause death; or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The veteran died in May 1985 due to pulmonary 
tuberculosis.  The veteran was not service connected for any 
disability at the time of his death.  The veteran's service 
medical records do not show the veteran reported having 
pulmonary tuberculosis in the Affidavit for Philippine Army 
Personnel.  In fact, he denied having incurred any disease or 
injury.  Therefore, based upon the service medical records, 
there is no medical evidence that the veteran had pulmonary 
tuberculosis while in service that later caused his death.  
The Board finds that the service records have a high 
probative value because they are contemporaneous with the 
veteran's actual service.  The veteran specifically denied 
having any disease or injury.

The first showing of pulmonary emphysema was in 1974, which 
is almost 30 years after discharge from service.  The first 
showing of pulmonary tuberculosis was in the death 
certificate, which is almost 40 years following discharge 
from service.  Thus, the objective evidence is against a 
finding that pulmonary tuberculosis was manifested to a 
compensable degree within three years following the veteran's 
discharge from service.

The appellant has submitted a medical certificate from Dr. 
ALV, dated January 2005.  In it, Dr. ALV stated he treated 
the veteran in June 1946 for pulmonary tuberculosis.  This 
would establish that pulmonary tuberculosis was manifested 
within the presumptive period following discharge from 
service.  However, a VA Memorandum added to the claims file 
indicates that Dr. ALV has submitted multiple medical 
certificates in connection with appellants attempting to 
obtain benefits from VA.  It was noted that Dr. ALV claims to 
have attended medical school in the Philippines, but that he 
has never provided VA with his medical credentials.  VA noted 
that the Professional Regulation Commission has certified 
that Dr. ALV has never been licensed to practice medicine in 
the Philippines.  VA attached the Certification that Dr. ALV 
does not appear in the registry books of the Board of 
Medicine which shows those individuals who are duly 
authorized to practice medicine in the Philippines.  As a 
result of this evidence, the Board has accorded no probative 
value to Dr. ALV's January 2005 certificate.  

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death is related to service.  
However, as a lay person without the appropriate medical 
training and expertise, she simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for cause of the veteran's death, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

III.  Dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318

The appellant is also claiming entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  Even if the 
veteran's death was not due to a service-related condition, 
dependency and indemnity compensation benefits are payable 
under certain specific circumstances if the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability which had been 
totally disabling for a specified period of time: (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.

At the time of the veteran's death, he was not service 
connected for any disability.  Accordingly, a service-
connected disorder was not rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death and was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his discharge from active duty.  Additionally, the 
veteran was not a former prisoner of war who died after 
September 30, 1999.  

Further, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in 38 C.F.R. 
§ 3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of  
compensation is shown or alleged to be applicable in the 
present case. 

Consequently, dependency and indemnity compensation benefits 
under the provisions of  38 U.S.C.A. § 1318 are not 
warranted.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).  

At her two hearings before the RO, the appellant asked that 
benefits be granted for her because she needed the monetary 
benefits.  While the Board is sympathetic toward the 
appellant, it is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
the Board is without authority to grant benefits simply 
because it might perceive the result to be equitable.  See 
38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Additionally, "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).


ORDER

Service connection for cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.  



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


